RENDERED: SEPTEMBER 18, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                           NO. 2019-CA-000624-MR


KENTUCKY RETIREMENT SYSTEMS                                      APPELLANT



               APPEAL FROM FRANKLIN CIRCUIT COURT
v.             HONORABLE THOMAS D. WINGATE, JUDGE
                       ACTION NO. 18-CI-00263



JANET MCKNIGHT                                                     APPELLEE



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, DIXON, AND MCNEILL, JUDGES.

ACREE, JUDGE: The Kentucky Retirement Systems appeals the Franklin Circuit

Court’s March 19, 2019, opinion and order overruling the decision of the Kentucky

Retirement Systems Medical Review Board and directing benefits be awarded to

the claimant, Janet McKnight. Upon a review of the record, we affirm.
                                        BACKGROUND

                 McKnight was employed as a cook/baker in the Calloway County

Schools cafeteria for sixteen years. She was employed from August 6, 1999 to

September 14, 2015. Her duties were characterized as “medium” work, which

“involves lifting no more than fifty (50) pounds at a time with frequent lifting or

carrying of objects weighing up to twenty-five (25) pounds.” KRS1 61.600(5)(c)3.

She was required to (1) lift up to fifty pounds of various food items; (2) put away

cases of stock; (3) pull cases of stock from the freezer; (4) lift and hold pans of

food; (5) sweep and mop floors; (6) serve hot food; and (7) prepare food.

                 McKnight began to struggle with her job duties, so her employer

allowed her to use a corn bag for her neck and a TENS unit2 on her back during

breaks, gave her a mat for standing, raised her work station, and had employees

assist with lifting. Her doctor ultimately placed her on a twenty-five-pound weight

restriction. Her condition prompted her to apply for disability pursuant to KRS

60.600. She alleged disability due to spine and neck arthritis, fibromyalgia,

myofascial pain syndrome, short bowels, anxiety, and shoulder problems.

However, her application was denied twice based on the recommendation of Dr.

Merz, Dr. Keller, and Dr. Mullen – the Medical Review Board doctors.


1
    Kentucky Revised Statutes.
2
    Transcutaneous electrical nerve stimulation unit.

                                                 -2-
             McKnight requested a hearing before a hearing officer. At the

hearing, she presented evidence in support of her application for disability. The

hearing officer found McKnight credible and that the objective medical evidence

supported her disability claim. However, on January 25, 2018, the Board rejected

the hearing officer’s findings and denied McKnight’s disability claim. The Board

concluded that based on objective medical evidence McKnight failed to

demonstrate that from the last day of paid employment, her medical issues

prevented her from performing her job duties.

             McKnight then appealed the Board’s decision to the Franklin Circuit

Court. The Franklin Circuit Court agreed with McKnight and the hearing officer,

reversing the Board’s decision. The Retirement Systems now appeals to this

Court, arguing on appeal that the Franklin Circuit Court erroneously overturned the

Board’s decision.

                            STANDARD OF REVIEW

             Upon review of the denial of an application for disability retirement

benefits, we accept the Board’s findings of fact as true as long as they are

supported by substantial evidence. Bowling v. Nat. Res. and Envtl. Protection

Cabinet, 891 S.W.2d 406, 409 (Ky. App. 1994). Substantial evidence is evidence

that would “induce conviction in the minds of reasonable men.” Kentucky State

Racing Comm’n v. Fuller, 481 S.W.2d 298, 308 (Ky. 1972) (citation omitted). If it


                                         -3-
is determined that the Board’s findings are supported by substantial evidence, our

next task is to ask whether the agency has correctly applied the law to the facts as

found. Kentucky Unemployment Ins. Comm’n v. Landmark Cmty. Newspapers of

Kentucky, Inc., 91 S.W.3d 575, 578 (Ky. 2002). Where the finding of the Board is

against the applicant for benefits, however, we ask on review whether the evidence

in the applicant’s favor was so overwhelming as to compel a finding in her favor.

McManus v. Kentucky Ret. Sys., 124 S.W.3d 454, 458 (Ky. App. 2003).

                                     ANALYSIS

             The Retirement Systems argues the Franklin Circuit Court erred by

disregarding case law, specifically Bradley v. Kentucky Retirement Systems, 567
S.W.3d 114 (Ky. 2018). Instead, it believes the court improperly relied upon

Kentucky Retirement Systems v. Lowe, 343 S.W.3d 642 (Ky. App. 2011). We do

not find that these two cases conflict and, therefore, the Franklin Circuit Court did

not misplace its reliance on Lowe.

             In Bradley, an application for retirement benefits was denied because

the Board determined Bradley did not prove she was permanently incapacitated by

Lyme disease and related depression. The Franklin Circuit Court reversed the

Board’s decision but was overturned by this Court. The Kentucky Supreme Court

then took discretionary review and held that substantial evidence supported the

Board’s decision to deny disability benefits and the evidence in favor of Bradley


                                         -4-
was not so compelling that all reasonable persons would have found it persuasive.

In Bradley, unlike in this case, there was overwhelming evidence supporting both

positions. Still, the Retirement Systems wants this Court to find substantial

evidence supported the Board’s decision, as in Bradley. We decline to do so.

             It is appropriate on appellate review, at every level, to consider

whether the denial is supported by substantial evidence. If there is substantial

evidence supporting the Board’s decision, the court should then consider whether

the evidence was so compelling that no reasonable person could fail to be

persuaded. The only evidence supporting the Board’s decision was that of its own

reviewing physicians. And, here, there was substantial evidence supporting the

outcome reinstated by the Franklin Circuit Court. Upon review of the Board’s

decision, it appears the Board misconstrued applicable statutes and erred in its

interpretation of the law.

             McKnight’s treating physicians found she suffered from fibromyalgia

and was likely to have osteoarthrosis with myofascial pain worsened by her job

duties. They also found she suffered from chronic neck and shoulder pains,

anxiety, and cervical DDD. Nevertheless, the Board found there was no objective

medical evidence that McKnight was disabled because its own reviewing doctors

did not agree McKnight was permanently disabled. This was clear error on the

Board’s part.


                                         -5-
              KRS 61.600(3) requires an application for disability requirements to

be supported by “objective medical evidence by licensed physicians[.]” This

includes any reports, lab results, or treatments undertaken by physicians. Here,

McKnight provided reports from her physicians and treatments given by those

physicians. McKnight’s doctors gave her pain treatment by means of therapy and

injections.

              The Board discounted entirely the testimony of McKnight’s doctors,

finding it did not constitute “objective medical evidence” because it was based on

McKnight’s subjective complaints of pain. As in Lowe, we find the treating

physicians’ reports are clearly objective medical evidence. The Board is at liberty

to point to other objective medical evidence, such as its own reviewing physicians;

however, it cannot discount the treating physicians’ reports. Lowe, 343 S.W.3d at

647.

              We hold the Franklin Circuit Court did not inappropriately reweigh

the evidence. It merely corrected the Board’s error in concluding McKnight failed

to present objective medical evidence establishing her disability. Therefore, we

affirm the Franklin Circuit Court.

              ALL CONCUR.

 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Leigh A. Jordan Davis                     Donna Thornton-Green
 Frankfort, Kentucky                       Paducah, Kentucky

                                         -6-